Citation Nr: 1609128	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  12-20 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In November 2013, the Veteran testified during a Board hearing at the RO via video conference before the undersigned; a transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

An unappealed May 2005 rating decision denied service connection for a low back disability and is final.  Evidence received since the unappealed May 2005 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back disability.




CONCLUSION OF LAW

The May 2005 rating decision is final; new and material evidence has been received to reopen the claim of service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is reopening the current claim and remanding it for further development, no discussion of compliance with VA's duty to notify and assist is necessary at this time.

The Veteran first filed a claim for service connection for a back disability in March 1975.  The claim was denied in a March 1975 rating decision on the basis that residuals of back injuries in service were not found at the VA examination held in November 1970.  The Veteran did not appeal the decision or submit any evidence within one year of notice of this rating decision.

The Veteran next applied for service connection for a back disability in March 1981.  The Veteran was informed in an April 1981 correspondence that additional evidence was needed to reopen the claim.  The Veteran did not respond.
The Veteran again requested service connection for a back disability in August 1984.  He was notified in an October 1984 correspondence that he must submit new and material evidence to reopen the claim.  The Veteran did not respond to this request.  These claims are therefore considered abandoned.  See 38 C.F.R. § 3.158(a) (2015).

In January 1988 the Veteran requested service connection for a spine and neck disability.  The claim was denied in a May 1988 rating decision.  The Veteran applied for service connection for a low back condition in September 2000, and the claim was denied in a June 2001 rating decision on the basis that no new and material evidence had been received.

The Veteran next applied for service connection for a back disability in January 2004, and the claim was denied in a November 2004 rating decision.  The Veteran submitted correspondence in December 2004 which was accepted as a request to reopen the back disability claim, and the claim was again denied in a May 2005 rating decision.  The Veteran did not appeal the May 2005 rating decision or any of the prior denials, and they are all found to be final decisions.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The Veteran submitted a request to reopen the claim of entitlement to service connection for a back disability in August 2008.  This claim was denied in March 2009.  The rating decision notification was returned as undeliverable, and the rating decision was subsequently resent in June 2009.  In May 2010 the Veteran submitted a notice of disagreement with the March 2009 rating decision.  As the Veteran had not received the rating decision until June 2009, this was ultimately accepted as a timely notice of disagreement.  The Veteran was issued a statement of the case in June 2012, and he perfected the appeal in July 2012.  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Since the last prior denial in May 2005, the Veteran and his wife have both testified before the Board regarding the injury the Veteran incurred in service and the symptoms he exhibited soon after his separation from service.  The Veteran's wife stated that she has known the Veteran for 41 years and that he had back problems at that time which have continued to the present and greatly impair his functioning.  Board Hearing Transcript 9.  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Board finds that the testimony of the Veteran's wife is new and material evidence which directly relates to an unestablished facts necessary to substantiate the appellant's claim, as it addresses both the date of onset of the Veteran's symptoms and the chronicity of symptomatology from 1972 to the present.  This evidence raises a reasonable possibility of substantiating the claim, and it is found to be new and material; the claim of entitlement to service connection for a low back disability is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disability is reopened; the appeal is allowed to this extent.


REMAND

The Veteran contends that he has a low back disability which was incurred during his active duty service.  He has testified that he was struck in the back with a grenade which threw him, causing him to land on his back.  Board Hearing Transcript 3.  The Board notes that the Veteran is a combat veteran who served as an infantryman in the Republic of Vietnam.  As a combat veteran, the Veteran's lay statements are presumed to be credible.  See 38 U.S.C.A. § 1154(b)

The Veteran's service treatment records show that in October 1967 he reported pain in his lumbar area.  In December 1968 he reported being bounced against an iron bar while riding in a jeep and injuring his buttocks.  He was noted to have ecchymosis over the coccyx.  In July 1969 it was noted that the Veteran had a history of injury to the right hip, buttocks, and low back.  He reported low back pain and severe pain in his right hip.  He was diagnosed with contusion to the right paravertebral muscle, resolving.

The Veteran was last afforded a VA examination for this issue in February 2009.  The examiner stated that the Veteran's low back pain was less likely as not the result of service and was at least as likely as not a result of chronic obesity, years of working as a truck driver, post-service incidents, and the general risk of back pain.

The Board finds that this rationale is not consistent with the evidence of record, and thus the issue must be remanded for a new VA examination and opinion.  The evidence clearly shows that the Veteran's low back pain had its onset at least by 1975, and therefore preceded his later weight gain, his career as a truck driver, and his post-service injuries.  At an August 1975 VA examination, the Veteran complained of low back pain, particularly on the right, which was worse with activity.  He was diagnosed with chronic low back pain, by history.

The Veteran indicated at the Board hearing that he was treated by a chiropractor after leaving service.  Board Hearing Transcript 5.  The Veteran should be requested to provide authorization to obtain these records, as they are directly relevant to the issue on appeal.  The record also indicates that the Veteran receives medical treatment at the Iowa City VA Health Care System.  The record currently contains treatment records dating up to November 2015; all outstanding, relevant VA treatment records should be acquired and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran and his representative a letter requesting that he provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain all relevant private medical records of treatment related to the low back, to include any treatment by a chiropractor after his separation from service.

2. Obtain VA treatment records, to include from the Iowa City VA Health Care System, since November 2015.

3. Schedule the Veteran for a VA orthopedic examination as to the etiology of his low back disability.  After reviewing the claims file, performing a physical examination of the Veteran, and conducting any indicated tests, the examiner is asked to address the following:

a) Identify all current disorders of the low back.  In identifying all current disorders, please consider medical and lay evidence dated both prior to and since the filing of the August 2008 claim.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.  

b) For every diagnosed back disorder, state whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disorder first manifested during service or is otherwise related to service?  

In providing this opinion, the examiner must discuss the Veteran's reports of being injured by a grenade and falling in service and of having continuous low back pain since that time and his wife's statements that she knew the Veteran to have back problems since approximately 1972.  The examiner is also asked to review and discuss the results of the August 1975 VA examination, at which the Veteran reported a history of low back pain.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.  Furthermore, as a combat veteran, his statements are presumed to be credible.

A complete rationale should accompany any opinion provided.  If the examiner cannot provide any requested opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

4. Provide the Veteran with adequate notice of the date and place of the requested examination at his latest address of record.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2015).

5. After the above development has been completed, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


